If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    January 30, 2020
              Plaintiff-Appellee,

v                                                                   No. 345934
                                                                    Wayne Circuit Court
RONALD JOHNSON,                                                     LC No. 12-009230-01-FC

              Defendant-Appellant.


Before: BECKERING, P.J., and CAVANAGH and STEPHENS, JJ.

PER CURIAM.

        Following a bench trial, defendant was convicted of second-degree murder, MCL
750.317, for which the trial court initially sentenced him to 27 to 50 years’ imprisonment. In a
prior appeal, this Court affirmed defendant’s conviction and sentence. People v Johnson (On
Reconsideration), unpublished per curiam opinion of the Court of Appeals, issued November 4,
2014 (Docket No. 315247). Thereafter, in lieu of granting defendant’s application for leave to
appeal, the Supreme Court reversed in part this Court’s judgment, vacated his sentence because
of a scoring error, and remanded to the trial court for resentencing. People v Johnson, 500 Mich.
878 (2016). On remand, the trial court resentenced defendant to a reduced prison term of 20 to
40 years. Defendant again appeals as of right. We affirm defendant’s sentence, but remand for
the limited purpose of striking certain information from his presentence investigation report.

                                      I. BACKGROUND

       In its prior opinion, this Court provided the following overview of the facts:

              On August 1, 2011, defendant stabbed the victim in this case, Daryl
       Parker, repeatedly in the back and neck with a pocket knife over a dispute
       involving an air-conditioner. Three days after the incident, police found Parker
       paralyzed and incapacitated, but still alive, on the second-floor of a home on
       Warren Avenue. Parker was admitted to a hospital with multiple stab wounds to
       the back and neck, which involved injury to his spine that resulted in a loss of
       function to his upper and lower extremities. Parker later died from his injuries and
       related complications, including multiple organ failure. However, before his


                                               -1-
       death, Parker testified at a preliminary examination and identified defendant as
       the individual who, unprovoked, stabbed him six times in the back and neck. By
       stipulation of the parties, the prosecution introduced Parker’s preliminary
       examination testimony at defendant’s trial.

              At trial, defendant testified on his own behalf, admitting that he stabbed
       Parker but asserting a claim of self-defense. According to defendant, he paid
       Parker for an air conditioning unit on the day in question, but Parker failed to
       provide the air conditioner and he also stole defendant’s debit card. When
       defendant returned to retrieve the debit card and procure the air conditioner,
       Parker struck him in the jaw and head with a steering-wheel lock. Defendant
       responded by producing a pocket knife, at which time Parker began to choke
       defendant. Defendant indicated that, while standing face-to-face, he then “tapped”
       Parker a couple of times on the shoulder with the knife and, when Parker
       continued to choke him, “one hard time” in the back. When Parker fell to the
       ground, defendant removed the knife from Parker, and Parker returned his debit
       card. According to defendant, Parker was “not too injured” and defendant asked
       someone at a nearby gas station to call an ambulance. Defendant claimed injury to
       his jaw, but he did not go to a police station to report the incident nor did he seek
       medical treatment.

               Defendant was charged with first-degree premeditated murder, assault
       with intent to murder, and felonious assault. Following a bench trial, the trial
       court found defendant guilty of second-degree murder and not guilty of the
       remaining offenses. The trial court specified that it did “not give credit to a claim
       of self-defense,” noting that defendant did not seek immediate medical attention,
       defendant was larger than Parker, and that the number and location of stab
       wounds did not support defendant’s version of events. The trial court sentenced
       defendant to 27 to 50 years’ imprisonment. [Johnson, unpub op at 1-2.]



                            II. DISPROPORTIONATE SENTENCE

       Defendant challenges the proportionality of his new sentence of 20 to 40 years. The
sentence represents a 30-month downward departure from the applicable sentencing guidelines
range of 270 to 450 months. We disagree that defendant is again entitled to resentencing.

       Preliminarily, defendant notes that MCL 769.34(10) provides that “[i]f a minimum
sentence is within the appropriate guidelines sentence range, the court of appeals shall affirm that
sentence and shall not remand for resentencing absent an error in scoring the sentencing
guidelines or inaccurate information relied upon in determining the defendant’s sentence.” This
Court has held that People v Lockridge, 498 Mich. 358; 870 NW2d 502 (2015), “did not alter or
diminish MCL 769.34(10)[.]” People v Schrauben, 314 Mich. App. 181, 196 n 1; 886 NW2d 173
(2016). Defendant asserts that this Court should hold this appeal in abeyance pending our
Supreme Court’s decision in People v Ames, 501 Mich. 1026; 908 NW2d 303 (2018), in which
the Supreme Court ordered that oral arguments be held to consider “whether MCL 769.34(10)

                                                -2-
has been rendered invalid by this Court’s decision in . . . Lockridge, . . . to the extent that the
statute requires the Court of Appeals to affirm sentences that fall within the applicable guidelines
range ‘absent an error in scoring the sentencing guidelines or inaccurate information relied upon
in determining the defendant’s sentence.’ ” The Supreme Court has since denied leave to appeal
in that case. People v Ames, 504 Mich. 899 (2019). In any event, MCL 769.34(10) is not
controlling in this case because defendant did not receive a sentence within the sentencing
guidelines range.

        “A sentence that departs from the applicable guidelines range will be reviewed by an
appellate court for reasonableness.” Lockridge, 498 Mich. at 392. When reviewing a departure
sentence for reasonableness, we must determine “whether the trial court abused its discretion by
violating the ‘principle of proportionality’ set forth in People v Milbourn, 435 Mich. 630, 636;
461 NW2d 1 (1990), ‘which requires sentences imposed by the trial court to be proportionate to
the seriousness of the circumstances surrounding the offense and the offender.’ ” People v
Steanhouse, 500 Mich. 453, 459-460; 902 NW2d 327 (2017); see also People v Dixon-Bey, 321
Mich. App. 490, 521; 909 NW2d 458 (2017).

        Although the sentencing guidelines are only advisory, Lockridge, 498 Mich. at 365, “the
guidelines ‘remain a highly relevant consideration in a trial court’s exercise of sentencing
discretion’ that trial courts ‘must consult’ and ‘take . . . into account when sentencing.’ ”
Steanhouse, 500 Mich. at 474-475, quoting Lockridge, 498 Mich. at 391. “[D]epartures [from the
sentencing guidelines range] are appropriate where the guidelines do not adequately account for
important factors legitimately considered at sentencing[.]” Milbourn, 435 Mich. at 657. “The
‘key test’ is whether the sentence is proportionate to the seriousness of the matter, not whether it
departs from or adheres to the guidelines’ recommended range.” Steanhouse, 500 Mich. at 472,
quoting Milbourn, 435 Mich. at 661. Factors that may be considered by a trial court under the
proportionality standard include, but are not limited to:

         (1) the seriousness of the offense; (2) factors that were inadequately considered by
         the guidelines; and (3) factors not considered by the guidelines, such as the
         relationship between the victim and the aggressor, the defendant’s misconduct
         while in custody, the defendant’s expressions of remorse, and the defendant’s
         potential for rehabilitation. [People v Walden, 319 Mich. App. 344, 352-353; 901
         NW2d 142 (2017) (citation omitted).]

If this Court “determines that [the] trial court has abused its discretion in applying the principle
of proportionality by failing to provide adequate reasons for the extent of the departure sentence
imposed, it must remand to the trial court for resentencing.” Steanhouse, 500 Mich. at 476.

        In this case, the trial court’s reasons for departure demonstrate that defendant’s 20-year
minimum sentence qualifies as proportionate under Milbourn, and thus is reasonable under
Lockridge.1 At sentencing, before imposing a downward departure sentence, the trial court
specifically recognized that the sentencing guidelines are now advisory under Lockridge, 498


1
    Plaintiff does not contest the reasonableness of defendant’s downward departure sentence.


                                                 -3-
Mich at 365, and that the court “has to set a reasonable sentence if it goes outside the
guidelines.” The trial court provided reasons for the sentence it imposed, including defendant’s
age, and that defendant had only two nonsignificant misconduct tickets in his nearly eight years
of incarceration, which appropriately considers “the defendant’s misconduct while in custody,”
Walden, 319 Mich. App. at 353. Thus, the trial court articulated reasons for departing from the
guidelines range (i.e., defendant’s conduct while in custody and his age), which also adequately
justified the extent of the departure imposed. Notwithstanding defendant’s good conduct while
in custody, in determining a proportionate sentence, the trial court was also required to consider,
as it did, “the severity of the [defendant’s] conduct,” which it noted caused a person’s death.
Defendant’s mere assertion that the trial court did not “give sufficient credit” to his conduct
while in custody as justifying a further reduced minimum sentence is unavailing. Defendant’s
20-month minimum sentence does not violate the principle of proportionality, and thus is not
unreasonable.

                           III. DEFENDANT’S STANDARD 4 BRIEF

       In a pro se supplemental brief filed pursuant to Supreme Court Administrative Order No.
2004-6, Standard 4, defendant raises additional issues challenging the scoring of certain prior
record variables (PRVs) and offense variables (OVs) of the sentencing guidelines, and the
accuracy of the presentence investigation report (PSIR). None of these challenges entitle
defendant to be resentenced.

                           A. THE SCORING OF THE GUIDELINES

         When reviewing a trial court’s scoring decision, the trial court’s “factual determinations
are reviewed for clear error and must be supported by a preponderance of the evidence.” People
v Hardy, 494 Mich. 430, 438; 835 NW2d 340 (2013). “Whether the facts, as found, are adequate
to satisfy the scoring conditions prescribed by statute, i.e., the application of the facts to the law,
is a question of statutory interpretation, which an appellate court reviews de novo.” Id.

                                              1. PRV 1

        PRV 1 is scored for “prior high severity felony convictions,” MCL 777.51(1). Consistent
with MCL 777.51(c), defendant received a 25-point score for PRV 1 for having one prior high-
severity felony conviction, which was for a plea of burglary of a habitation in 1992 in Texas.
Defendant contends that this offense would not have qualified as a high-severity felony under the
former judicial sentencing guidelines that were in effect at the time he committed the offense in
Texas. However, defendant incorrectly asserts that the trial court was required to apply the
former judicial sentencing guidelines to determine whether the 1992 Texas conviction could be
used to score the legislative guidelines in this case. Although a trial court is required to apply the
former judicial sentencing guidelines when sentencing a defendant for an offense committed
before January 1, 1999, People v Reynolds, 240 Mich. App. 250, 253; 611 NW2d 316 (2000), the
trial court was not sentencing defendant for his 1992 Texas conviction, but rather was sentencing
defendant for the instant offense committed in 2011. Therefore, the former judicial guidelines
did not apply and the trial court properly applied the legislative guidelines to determine how to
score defendant’s prior convictions. See MCL 769.34(1) (the judicial guidelines “do not apply to
felonies . . . committed on or after January 1, 1999) and (2) (the legislative guidelines apply to

                                                 -4-
offenses committed after January 1, 1999). Under the legislative sentencing guidelines, for
purposes of scoring PRV 1, the statute specifically states that a “prior high severity felony
conviction” means a “felony under a law of . . . another state that does not correspond to a crime
listed in offense class M2, A, B, C, D, E, F, G, or H and that is punishable by a maximum term
of imprisonment of 10 years or more.” MCL 777.51(2)(d)(emphasis added). Defendant does
not dispute that his 1992 Texas conviction qualifies as a high-severity felony under this statute.
Had the Legislature intended application of the maximum penalty enunciated in MCL
777.51(2)(d) to mirror application of the judicially created rule in the former judicial guidelines,
it could have done so. The Legislature is charged with knowledge of existing laws on the same
subject and is presumed to have considered the effect of new laws on all existing laws. People v
Ramsdell, 230 Mich. App. 386, 393; 585 NW2d 1 (1998). Accordingly, defendant’s argument is
without merit, and we affirm the trial court’s 25-point score for PRV 1.

                                            2. PRV 2

        In a claim that he relates to the scoring of PRV 1, defendant makes an additional cursory
complaint, without any analysis, that because PRV 1 was incorrectly scored, “[s]uch requires that
PRV 2 also be rescored at 5 points.” “An appellant may not merely announce his position and
leave it to this Court to discover and rationalize the basis for his claims, nor may he give only
cursory treatment with little or no citation of supporting authority.” People v Kelly, 231 Mich
App 627, 640-641; 588 NW2d 480 (1998). “The failure to brief the merits of an allegation of
error constitutes an abandonment of the issue.” People v McPherson, 263 Mich. App. 124, 136;
687 NW2d 370 (2004). Consequently, this claim has been abandoned. Id.

                                             3. OV 3

        We also reject defendant’s claim that the evidence does not support a 25-point score for
OV 3 for a life-threatening injury. OV 3 addresses physical injury to a victim, and the trial court
must assess 25 points when a “[l]ife threatening or permanent incapacitating injury occurred to a
victim[.]” MCL 777.33(1)(c); People v Houston, 473 Mich. 399, 407; 702 NW2d 530 (2005). A
score of 10 points is appropriate if “[b]odily injury requiring medical treatment occurred to a
victim.” MCL 777.33(1)(d). The statute mandates assessment of “the highest number of points
possible.” Houston, 473 Mich. at 402.

         The evidence at trial showed that defendant stabbed the victim, Daryl Parker, multiple
times in the back and neck, causing paralysis. Parker and a medical examiner testified regarding
Parker’s injuries, and Parker’s medical records were admitted at trial. As the trial court
observed, the medical expert’s testimony indicated that Parker’s cause of death was “multiple
stab wounds and complications that arose as a result of those particular stab wounds” and that
“the paralysis that was caused as a result of the stab wounds put Mr. Parker in a position where
he was much more vulnerable to the notion of pneumonia and other respiratory diseases and
afflictions because the paralysis did in fact impact his ability to breathe.” The trial court
reasonably inferred from the evidence concerning the multiple stab wounds and Parker’s
resulting paralysis and eventual death that Parker suffered a “[l]ife threatening or permanent
incapacitating injury” as a result of being stabbed by defendant. MCL 777.33(1)(c). Further, our
Supreme Court has held that 25 points is the correct score for OV 3 if the victim’s death resulted


                                                -5-
from a crime, and homicide was the sentencing offense, Houston, 473 Mich. at 407, as occurred
here. Accordingly, the evidence supports the trial court’s 25-point score for OV 3.

                                             4. OV 6

        We also reject defendant’s claim that, because he only admitted an intent to injure Parker,
the evidence does not support a 25-point score for OV 6 for a malicious intent. OV 6 is scored
for the offender’s intent to kill or injure another person, MCL 777.36, and 25 points must be
scored if “[t]he offender had unpremeditated intent to kill, the intent to do great bodily harm, or
created a very high risk of death or great bodily harm knowing that death or great bodily harm
was the probable result[.]” MCL 777.36(1)(b). Notably, “[t]he sentencing judge shall score this
variable consistent with a jury verdict unless the judge has information that was not presented to
the jury.” MCL 777.36(2)(a). In this case, sitting as the trier of fact at defendant’s bench trial,
the trial court found defendant guilty of second-degree murder, finding that the evidence
indicated that when defendant stabbed Parker, “there was very clearly an intent to at least do
great bodily harm,” “or that he knowingly created a very high risk of death or great bodily harm,
knowing that death or such harm would be the likely result of his action.” At defendant’s
resentencing, the trial court stated that OV 6 was correctly scored at 25 points “because that is
consistent with the verdict that was rendered.” We agree, and affirm the trial court’s 25-point
score for OV 6.

                                 B. ACCURACY OF THE PSIR

        We review a trial court’s response to a claim of inaccuracies in the PSIR for an abuse of
discretion. People v Uphaus (On Remand), 278 Mich. App. 174, 181; 748 NW2d 899 (2008). “A
trial court abuses its discretion when it selects an outcome outside the range of reasonable and
principled outcomes.” Id. At sentencing, either party may challenge the accuracy or relevancy
of any information contained in the presentence report. MCL 771.14(6); MCR 6.425(E)(1)(b);
People v Lloyd, 284 Mich. App. 703, 705-706; 774 NW2d 347 (2009). If presented with a
challenge to the factual accuracy of information, a court has a duty to resolve the challenge.
Uphaus (On Remand), 278 Mich. App. at 182. The information in the report is presumed to be
accurate, and the defendant has the burden of going forward with an effective challenge. Lloyd,
284 Mich. App. at 705. Once a defendant effectively challenges a factual assertion, the prosecutor
has the burden to prove the fact by a preponderance of the evidence. Id. The trial court must
allow the parties to be heard and must make a finding as to the challenge, or determine that a
finding is unnecessary because the court will not consider it during sentencing. MCR
6.425(E)(2); People v Waclawski, 286 Mich. App. 634, 689-690; 780 NW2d 321 (2009). MCL
771.14(6) requires that inaccurate or irrelevant information be stricken from a PSIR, and,
similarly, MCR 6.425(E)(2) requires correction or striking if a challenge is found to be
meritorious or if the court decides to disregard the challenged information.

                                    1. PRESERVED CLAIM

        At the resentencing proceeding, defendant objected to the description that “the victim
then fell to the floor with his spine severed” under the “Agent’s Description of the Offense”
section in the PSIR. Defendant argued, in relevant part, that Parker did not immediately fall and
his spine was not severed, and noted that the medical expert testified at trial that Parker’s spinal

                                                -6-
cord had not been transected. Defendant expressed concern that this inaccurate information
affected the trial court’s scoring of OV 3 and OV 6. The trial court did not resolve the factual
dispute, but indicated that it heard the trial testimony and had not relied on the agent’s
description of the offense when scoring the sentencing guidelines.

        Defendant is not entitled to resentencing because the trial court explicitly indicated that,
in determining defendant’s sentence, it was not relying on any of the information in the PSIR
that defendant challenged as inaccurate. If the challenged information did not affect the
sentencing decision, resentencing is not required. People v Thompson, 189 Mich. App. 85, 88;
472 NW2d 11 (1991). However, because the trial court specifically indicated that it would not
rely on certain information in the PSIR, such information is irrelevant, and defendant is therefore
entitled to have it stricken from the PSIR. See People v Taylor, 146 Mich. App. 203, 205-206;
380 NW2d 47 (1985). By failing to strike the information, the trial court erred. The proper
remedy is “remand for the challenged parts of defendant’s presentence investigation report to be
stricken.” See id. at 206.

                                  2. UNPRESERVED CLAIMS

        Defendant raises other challenges to the accuracy of the PSIR that he did not raise below.
We therefore review these unpreserved claims for plain error affecting defendant’s substantial
rights. People v Carines, 460 Mich. 750, 752-753, 763-764; 597 NW2d 130 (1999).

        Defendant takes issue with the accuracy of additional information under the Agent’s
Description of the Offense. He first challenges the statement that “Bruce Ma[ssey] went to visit
the victim and had to force entry into the home[.]” Defendant does not argue that there was a
discrepancy that Massey gained entry by force, only that “Massey’s statement or testimony does
not state he had to force entry in the house.” Defendant, himself, recognizes that Parker testified
“under oath” that Massey had forced his way inside. The fact that defendant believes that
Parker’s testimony in this regard was “false” is unavailing. Defendant also challenges the
statement that, after being stabbed on August 1, 2011, Parker “was transported to two separate
hospitals and on May 10, 2012, he died.” Defendant apparently faults the author mentioning
defendant being transported to two hospitals in tandem, which, defendant claims, suggests that
Parker “was injured far worse than he actually was . . . .” At trial, there was evidence that
defendant stabbed Parker on August 1, 2011, and that, because of the resulting injuries and
complications from being stabbed, defendant was ultimately admitted to two different hospitals.
In fact, defense counsel stipulated to “a series of medical records for Daryl Parker from the
moment he was admitted to Henry Ford Hospital to the point in which he expired at Detroit
Receiving Hospital.” Thus, the author’s account is not inaccurate. That defendant prefers it
stated differently is not an effective challenge, let alone plain error.

        Lastly, under the “Criminal Justice” “Adult History” section, defendant challenges the
accuracy of two of seven listed offenses. The PSIR indicates that No. 3 of 7 was committed in
Terrell (Texas) on March 13, 1984, that defendant was arrested on that date, and, on April 4,
1984, he was convicted by plea and sentenced to 15 years in prison; the discharge date is
unknown. No. 4 of 7 indicates that defendant was arrested on March 14, 1984, by the Springhill
Police Department (Illinois), and the final charges, conviction method, and disposition are all
“unknown.” Defendant argues only that, given the close proximity of two arrest dates, March 13

                                                -7-
and 14, he “couldn’t possibly be in Texas and Illinois at virtually the same time.” However, this
mere statement, unsubstantiated, does not show that the listed offenses are inaccurate to rebut the
presumption that the information is accurate. Carines, 460 Mich. at 763-764.

        Affirmed and remanded for the limited purpose of striking from defendant’s presentence
investigation report the information challenged by defendant and disregarded by the trial court at
defendant’s resentencing hearing in accordance with this opinion. We do not retain jurisdiction.



                                                            /s/ Jane M. Beckering
                                                            /s/ Mark J. Cavanagh
                                                            /s/ Cynthia Diane Stephens




                                                -8-